TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00190-CR




Joe Don Coon, Appellant

v.

The State of Texas, Appellee





FROM THE COUNTY COURT OF MCCULLOCH COUNTY
NO. 9673, HONORABLE RANDY YOUNG, JUDGE PRESIDING




O R D E R
PER CURIAM
Joe Don Coon appeals from a judgment of conviction for harassment.  He has never
claimed to be indigent and did not request a reporter’s record.  He is represented by retained counsel,
Mr. Kirby Roberts.
The appeal will be submitted for decision without a reporter’s record on July 22,
2005.  If counsel intends to submit a brief on appellant’s behalf, he shall do so no later than July 22,
2005.  No extension of time for filing the brief will be granted.
It is ordered June 23, 2005.
 
Before Justices B. A. Smith, Puryear and Pemberton
Do Not Publish